Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium encoded with computer-executable instructions does not rule out the possibility of receiving claimed instructions through a signal.
Applicant needs to amend the claim by specifying the storage medium is a “non-transitory” type in order to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-13, 17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam (8526550).
Regarding claims 1, 10 and 19, Lam discloses an apparatus (see Fig. 1) and method (see Title: System and method for wideband interference suppression) for determining one or more directions of arrival of one or more coherent or incoherent signals with a single radio frequency channel, the apparatus comprising:
a plurality of antenna elements (see 24s and 24’s in Fig. 1)(signals of interest vs. interference signal portion, Abstract) configured to determine the one or more coherent (signal of interest is considered coherent while interference is considered incoherent) or incoherent signals;
a plurality of radio frequency switches (Tap device 36 in Fig. 1)(TAP devices 36, 36' provides selective, independent, and variable control over a time delay, an amplitude, and a phase of a radio frequency signal.  Each of the TAP devices 36, 36' is also configured to implement RF signal summation and RF signal division as required by the wideband interference suppression system 20, col. 4, lines 57-62) configured to selectively activate one or more of the plurality of antenna elements (the control logic signal is received by the at least one signal conditioning device for independently and selectively activating and adjusting the various components, Abstract); and
a radio frequency combiner (beamformer and tap device is together acting as a combiner)(a radio frequency signal summation, Abstract) configured to combine a plurality of radio frequency signals from one or more selectively activated antenna elements of the plurality of antenna elements.
Regarding claims 2, 20, Lam discloses further comprising:
at least one radio frequency channel; and

Regarding claims 3, 13, Lam discloses wherein the at least one processor is configured to determine the one or more directions of arrival of the one or more coherent or incoherent signals using compressive sensing (tap device compress the interference and maintain the signal of interest) and the at least one radio frequency channel.
Regarding claims 8, 17, Lam discloses wherein:
the plurality of antenna elements are arranged in an array of at least one dimension (see Fig. 1, the antenna elements are in a linear array which is one dimensional); and
the apparatus is configured to essentially enhance a gain of the array by utilizing area of the array outside the plurality of antenna elements (suppressing gain of interference antenna elements is enhance gain of signal of interest).
Regarding claim 11, Lam discloses beamforming or beamsteering without a pseudo-random switching pattern (beamformer in Fig. 1 does not switch based on pseudo-random pattern).
Regarding claim 12, Lam discloses determining the one or more directions of arrival of the one or more coherent or incoherent signals (determining signal of interest and interference is deciding what’s considered coherent or incoherent).

Allowable Subject Matter
Claims 4-7, 9, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov